DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made to Applicant’s claim amendments received 18 May 2022.  Claims 1-5, 8-14 and 21 are currently pending, of which claim 1 is currently amended and claim 21 is new.  Claims 6, 7 and 15-20 have been cancelled. 

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 18 May 2022.  The objections to the drawings presented in the Office Action of 18 February 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 contains only limitations already recited in independent claim 1, upon which claim 21 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. JP 2004-169059 to Majima (Majima) in view of US Patent Application Publication No. 2016/0211796 to Hammad et al. (Hammad), further in view of US Patent Application Publication No. 2015/0225863 to Taniguchi et al. (Taniguchi), further in view of US Patent Application Publication No. 2020/0317360 to Rheaume et al. (Rheaume) and further in view of US Patent Application Publication No. 2020/0180980 to Lee et al. (Lee).
As to claims 1 and 21, Majima teaches a solar and electrolytic system comprising a solar system comprising a photovoltaic module (3) and an electrolysis cell (9) comprising an anode (19) and a cathode (10) each extending into an electrolysis tank and coupled to a power supply, wherein the power supply is configured to supply a direct current signal to the anode and the cathode to induce an electrolytic reaction to water housed in the electrolysis tank wherein the photovoltaic module of the solar system provides photovoltaic output to the power supply (battery) (4) of the electrolysis cell via electrical pathways.  Majima further teaches that water is provided to the electrolysis cell from the atmosphere through a water collection assembly wherein water condensed from the atmosphere is provided to a water collection vessel (6) which is then supplied to the electrolysis cell (9) through intersystem fluid pathways coupling the water collection vessel (6) with the electrolysis cell (9) (Paragraphs 0006-0018; Figures 1 and 5).
However, Majima fails to further teach that the water collection assembly is a part of the solar system itself or that the solar system further comprises a cleaning subassembly.  
However, Hammad also discusses photovoltaic panels and teaches that performance issues arise from particulate deposits on the light receiving surface.  Hammad teaches that these performance issues can be overcome by providing the solar cell with an integrated water collection subassembly (30) for condensing water from the atmosphere and collecting this water in an integrated water collection vessel (32) wherein this water is then utilized in a cleaning subassembly (40) comprising a water dispensing unit (42) fluidly coupled to the water collection vessel (32) via a cleaning fluid duct (44) in order to dispense water from the water collection vessel over the light receiving surface (Paragraphs 0002 and 0014-0018; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the photovoltaic module of Majima for the improved moisture harvesting solar system of Hammad in order to overcome performance issue problems that arise from particulate on the light receiving surface of the photovoltaic module as taught by Hammad.  It would further have been obvious to one of ordinary skill in the art at the time of filing to minimize the equipment of the combination and thus utilize a single condensation unit and single water tank for provision of the cleaning function to the photovoltaic module and the electrolysis cell and thus to eliminate the separate condensation unit and water collection vessel of Majima in order to provide a more compact apparatus.  
However, Majima further fails to teach that the electrolysis cell comprises an electrolytic solution, instead teaching pure water and a solid electrolyte (Paragraphs 0016 and 0017).  However, Taniguchi also discusses water electrolysis for oxygen and hydrogen production in a cell comprising a solid electrolyte and teaches that even in a solid electrolyte embodiment the use of an electrolyte can improve the efficiency (Paragraphs 0036, 0053 and 0054; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an electrolyte to the water of the cell of Majima in order to improve the efficiency as taught by Taniguchi.  
Majima further teaches that the apparatus comprises a deionized water production unit (7) fluidly coupled to the electrolysis cell (9) and the water collection vessel (6) configured to treat the water (Paragraphs 0013-0018; Figure 1).
However, the combination fails to further teach that the apparatus comprises an analyzing unit.  However, Rheaume also discusses water electrolysis cells supplied with deionized water (Paragraph 0004) and teaches that the quality of the water supplied to the solid electrolyte cell is critical.  Rheaume teaches that the water quality should be monitored to detect when the water quality raises above or falls below a given threshold and that if the water quality is determined to be outside of the desired threshold the water should be sent to a replenishment/treatment system for ensuring water quality (Paragraphs 0092 and 0093).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the water inlet system of Majima with the addition of a water quality determining system as in Rheaume, thus a water analyzing unit, in order to determine if the water requires treatment in the deionizing unit or not, in order to ensure water quality without unnecessary treatment.  Thus a water analyzing unit fluidly coupled to the deionized water production unit, the electrolysis tank of the electrolysis cell and the water collection vessel of the moisture harvesting solar system and configured to selectively direct water received from the moisture harvesting solar system to either the electrolysis cell or the deionized water production unit.  Rheaume further teaches that the water analyzing unit operates utilizing a process controller configured to provide control signals to and from the water analyzing unit for automatically determining the water quality (Paragraphs 0090-0093). 
 Rheaume teaches that the water quality is determined by a sensor; however, Rheaume fails to specifically teach the configuration of this sensor.  However, Lee also discusses sensors for determining water quality and teaches that an effective sensor comprises a total dissolved solids sensors that determines the total dissolved solids via measuring the electrical conductivity of the water (Paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a TDS electrical conductivity sensor for the sensor of Rheaume with the reasonable expectation of effectively determining the water quality as taught by Lee.  
Thus an apparatus in combination capable of performing the functional language of “wherein the water analyzing unit is configured to determining a total dissolved solids (TDS) level of water by measuring the electrical conductivity of the water, and to compare the TDS level to a threshold TDS level, the threshold TDS level being in a range of from 80 mg/L TDS to 120 mg/L TDS, and when the TDS level is greater than the threshold TDS level, the water analyzing unit determines to direct water received from the moisture harvesting solar system to the deionized water production unit for additional treatment of the water before supplying the water to the electrolysis tank of the electrolysis cell, and when the TDS level is less than the threshold TDS level, the water analyzing unit determined to direct water received from the moisture harvesting solar system directly to the electrolysis tank of the electrolysis cell” (MPE 2114).
As to claim 2, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  Majima further teaches that the electrolysis cell further comprises a semipermeable membrane (18) (solid polymer ion exchange membrane) extending into the electrolysis cell (9) between the anode (19) and the cathode (20) separating the tank into an anode and a cathode chamber (Paragraph 0013-0018; Figure 5).
As to claim 3, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 2.  Majima further teaches that the apparatus comprises electrolyzed fluid pathways comprising an anode side duct coupled to the anode chamber and a cathode side duct coupled to the cathode chamber, Majima specifically teaching that the cathode side duct comprises a hydrogen duct, Majima is silent as to specifically what exits the anode chamber; however, one of ordinary skill in the art at the time of filing would have recognized this to be an oxygen containing fluid as the anode side electrochemical reaction corresponding to the electrolytic production of hydrogen from water, furthermore, the duct would be capable of providing for the flow of oxygen regardless (Paragraphs 0013-0018; Figure 5).
As to claim 10, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  Hammad further teaches that eh moisture harvesting solar system comprises a compressor unit (condensation subassembly) (20) fluidly coupled to an expansion chamber (24) that is thermally coupled to the light receiving surface and thermally insulated from the ambient (Paragraph 0015; Figure 1).
As to claim 11, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 10.  Hammad further teaches that the expansion chamber (24) is thermally coupled to a backside of the photovoltaic module (Paragraph 0015; Figure 1).
As to claim 12, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 10.  Hammad further teaches that one side of the expansion chamber (24) is thermally coupled to a backside of the photovoltaic module via a high thermal conductivity module (26) and an opposite side of the expansion chamber (24) carries a layer of thermally insulating material (28) (Paragraph 0016; Figure 1).
As to claim 13, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  Hammad further teaches that the water collection subassembly (30) of the combination comprises a water collection filter (38) positioned to remove particulates from condensed water before it is directed to the water collection vessel (32) (Paragraph 0017; Figure 1).
As to claim 14, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  Hammad further teaches that the water dispensing unit (42) of the cleaning subassembly (30) terminates in one or more water spray nozzles (46) directed at the light receiving surface (10) (Paragraph 0018; Figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad, Taniguchi, Rheaume and Lee as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0264338 to Karp et al. (Karp).
As to claim 4, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  As discussed above, the combination teaches that the electrolysis tank contains an electrolyte solution; however, Majima fails to further teach that the apparatus comprises one or more agitation devices extending into the electrolysis tank of the electrolysis cell.  However, Karp also discusses water electrolysis for the production of hydrogen and teaches that appropriate mixing of the components of the electrolytic solution can be maintained by providing an agitation mechanism to the electrolysis cell (Abstract; Paragraphs 0056 and 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one agitation device to the electrolytic tank of the electrolysis cell in order to ensure appropriate mixing of the components of the electrolytic solution as taught by Karp.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad, Taniguchi, Rheaume and Lee as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0005939 to Haywood (Haywood). 
As to claim 5, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  As discussed above, the combination teaches that electrolyte is supplied to the electrolysis cell; however, the combination is silent as to a specific supply means.  However, Haywood discusses electrolysis with the provision of electrolytes and teaches that the supply should comprises an electrolyte storage tank for housing an electrolyte fluid in order to allow for delivering, collection and reuse of the electrolyte solution (Paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of an electrolyte tank for housing an electrolyte in order to allow for delivering, collection and reuse of the electrolyte solution as taught by Haywood.  Thus an apparatus in combination wherein the electrolyte supplied from the reservoir mixes with water from the water collection vessel in the electrolysis cell forming the final electrolytic solution.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad, Taniguchi, Rheaume and Lee as applied to claim 1 above, and further in view of US Patent Application Publication No. 2021/0170340 to Koga et al. (Koga).
As to claim 8, the combination of Majima, Hammad, Taniguchi, Rheaume and Lee teaches the apparatus of claim 1.  As discussed above, one of ordinary skill in the art at the time of invention would have recognized that the cell of Majima produces oxygen at the anode side; however, Majima is silent as to any use for the oxygen by-product.  However, Koga teaches that oxygen is useful as a starting material for ozone production in an ozone production unit, wherein the ozone is provided as a cleaning compound (Abstract; Paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Majima with the addition of an ozone product unit comprising an oxygen inlet receiving oxygen from the oxygen duct of the electrolysis cell and an ozone outlet in order to allow conversion of the by-product oxygen into a useful cleaning compound, ozone, as taught by Koga.  
As to claim 9, the combination of Majima, Hammad, Taniguchi, Rheaume, Lee and Koga teaches the apparatus of claim 8.  As discussed above, Hammad teaches that the water from the water collection vessel is provided to clean the surface of the solar cell and Koga renders obvious the formation of an additional cleaning compound from the by-product oxygen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the generated ozone to further clean the solar cell by providing it in combination with the water from the water collection vessel, thus fluidly coupled the ozone outlet with the water collection vessel, in order to ensure a clean solar cell for power production.  

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.  Applicants argue that the new claim limitations render the claims patentable; however, as discussed above, the Examiner disagrees.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794